—In an action to recover damages for personal injuries, the defendant City of New York appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated September 29, 1997, which, inter alia, granted the plaintiffs motion pursuant to CPLR 3126 to strike its answer.
Ordered that the order is affirmed, with costs.
The record amply demonstrates that the appellant has engaged in willful and contumacious conduct intended to thwart the plaintiffs right to meaningful pretrial discovery. Accordingly, the Supreme Court providently exercised its discretion in granting the plaintiffs motion to strike the appellant’s answer (see, Fappiano v City of New York, 241 AD2d 509; Kubacka v Town of N. Hempstead, 240 AD2d 374; Herrera v City of New York, 238 AD2d 475; Cauley v Long Is. R. R. Co., 234 AD2d 252). Miller, J. P., Copertino, Thompson and Friedmann, JJ., concur.